Appeal by the defendant from an amended judgment of the Supreme Court, Westchester County (Angiolillo, J.), rendered April 11, 2005, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing sentences of imprisonment upon his previous convictions of criminal contempt in the first degree and attempted arson in the fifth degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, he voluntarily failed to appear for resentencing following the revocation of his probation, despite having been warned of the consequences of his failure to reappear in accordance with the standards enunciated in People v Parker (57 NY2d 136 [1982]). Accordingly, the court properly sentenced him in absentia upon his violation of probation (see People v James, 19 AD3d 615 [2005]; People v Torra, 8 AD3d 751 [2004]; People v Thompson, 186 AD2d 294 [1992]; People v Salazar, 151 AD2d 517, 518 [1989]).
The defendant’s valid waiver of the right to appeal precludes review of his claim that the sentences imposed upon his violation of probation were excessive (see People v Kimbrough, 25 AD3d 810, 810-811 [2006]; People v Ward, 25 AD3d 727 [2006]; People v Walker, 23 AD3d 588, 589 [2005]; People v Gorovoy, 309 AD2d 764 [2003]). Crane, J.P., Krausman, Spolzino and Skelos, JJ., concur.